Appleton, C. J.
There are no exceptions to any ruling of the presiding justice as to what would constitute a legal marriage. It is therefore to be presumed that the instructions on this subject were satisfactory.
Whether there was a marriage was a matter of fact to be determined by the jury. The evidence received was admissible. Whether it was sufficient to justify the verdict is not a question submitted to our determination. If the finding of the jury was erroneous, the question as to whether there should be a new trial or not is to be heard and decided at nisi prius.
The defendant is charged with incest with his daughter, who in the indictment is called Etta Peterson. It was claimed that her name was Mary Etta Peterson. The court instructed the jury that, “if the defendant committed the crime with his daughter, and she is commonly and generally known by the name of Etta Peterson, that is sufficient.” To this there can be no legal objection. The name is for the identification of the person and to distinguish one from another. It would be absurd to require the use of the name not commonly and generally in use in preference to the one commonly and generally used.
The memorandum on a piece of paper covering a photograph, purporting to be signed by the girl with whom the offense was committed, was offered to show how she wrote her name and rejected. It was manifestly inadmissible. It was not shown to be her handwriting. It was not offered to contradict any thing she had said and it was not admissible to contradict any thing testified to by any other witness — so far as the exceptions disclose.
The motion to set aside the verdict on account of the alleged relationship of one of the jurors was overruled by the justice presiding at the trial. What the fact was, does not appear. Nothing before us shows or tends to show his ruling erroneous.

JEoeceptions overruled.


Judgment on the verdict.

Walton, Virgin, Peters, Libbey and Symonds, JJ., concurred.